Citation Nr: 1822476	
Decision Date: 04/12/18    Archive Date: 04/25/18

DOCKET NO. 09-18 208	)	DATE
Advanced on the Docket	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to a rating in excess of 10 percent for service-connected gastroesophageal reflux disease (GERD). 

2. Entitlement to service connection for headaches.


ORDER

A disability rating in excess of 10 percent for GERD is denied.

Service connection for headaches is denied. 


FINDINGS OF FACT

1. The Veteran's GERD has been manifested by two or more of the symptoms for the 30 percent level, of less severity.

2. Headaches are not related to service. 


CONCLUSIONS OF LAW

1. The criteria for a disability rating in excess of 10 percent for GERD have not been met. 38 U.S.C. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.4.114, Diagnostic Code 7346 (2017).

2. Headaches were not incurred in service. 38 U.S.C. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant is a veteran (the Veteran) who had an initial period of active duty for training from July 1990 to November 1990, and who had active duty service from January 1992 to September 1998. 

This appeal comes before the Board of Veterans' Appeals (Board) from an April 2017 Order of the United States Court of Appeals for Veterans' Claims (Veterans Court). The appeal originated from rating decision of the RO in Houston, Texas dated May 2007 and July 2009.

In March 2015, the Veteran presented testimony at a Board hearing, chaired by the undersigned Veterans Law Judge sitting at the RO. The Veteran was informed of the basis for the RO's denial of his claim and he was informed of the information and evidence necessary to substantiate the claims. He was provided an additional 60 days to submit additional evidence in support of his claim. A transcript of the hearing is associated with the claims file. 38 C.F.R. § 3.103 (2017).

In an August 2015 decision, the Board denied the issues set out on the title page above. The Veteran appealed that decision to the Veterans Court. In an April 2017 Order, pursuant to a Joint Motion for Remand, the Veterans Court vacated the Board's decision to the extent it denied the issues above and remanded them back to the Board for additional development consistent with the Joint Motion.

In October 2017, the Board remanded these issues for additional evidentiary development. The Board also remanded issue of entitlement to service connection for arthritis of the bilateral thumbs, which was granted on remand, resolving the appeal. The Board also remanded a claim of entitlement to an effective date prior to July 17, 2007, for the award of service connection for posttraumatic stress disorder (PTSD), for issuance of a Statement of the Case. The Veteran has subsequently perfected the appeal. However, the appeal of that issue has not yet been certified to the Board. That issue will be addressed in a separate Board decision pending certification of the appeal. 

The Veteran's attorney withdrew as representative prior to recertification of the appeal. See 38 C.F.R. §14.631. The Veteran continues pro se. 

The Board has considered whether the appeal includes a claim of entitlement to a total disability rating based on individual unemployability due to service connected disabilities (TDIU) prior to the current effective date of May 8, 2010, in accordance with Rice v. Shinseki, 22 Vet. App. 447 (2009). However, the Veteran has made no argument regarding such entitlement with respect to GERD.

Increased Rating Claim

Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities. See 38 U.S.C. § 1155; 38 C.F.R. § 4.1. If two ratings are potentially applicable, the higher rating will be assigned if the disability more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned. See 38 C.F.R. § 4.7. Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran. See 38 C.F.R. § 4.3.

A disability rating may require re-evaluation in accordance with changes in a veteran's condition. Thus, it is essential that the disability be considered in the context of the entire recorded history when determining the level of current impairment. See 38 C.F.R. § 4.1. See also Schafrath v. Derwinski, 1 Vet. App. 589 (1991). Nevertheless, where a veteran is appealing the rating for an already established service-connected condition, his present level of disability is of primary concern. See Francisco v. Brown, 7 Vet. App. 55, 58 (1994). However, when an appeal is based on the assignment of an initial rating for a disability, following an initial award of service connection for this disability, the rule articulated in Francisco does not apply. Fenderson v. West, 12 Vet. App. 119 (1999). Instead, the evaluation must be based on the overall recorded history of a disability, giving equal weight to past and present medical reports. Id. Staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings. Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection of parts of the musculoskeletal system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance. The functional loss may be due to absence of part, or all, of the necessary bones, joints, and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion. Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled. 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).

After the evidence has been assembled, it is the Board's responsibility to evaluate the entire record. 38 U.S.C. § 7104(a) (West 2014). When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant. 38 U.S.C. § 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2017). A VA claimant need only demonstrate that there is an approximate balance of positive and negative evidence in order to prevail. Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). To deny a claim on its merits, the preponderance of the evidence must be against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

In a July 2009 rating decision, VA granted service connection for GERD and assigned an initial rating of 10 percent under Diagnostic Code 7346, effective August 28, 2007. 

Under Diagnostic Code 7346,  a rating of 60 percent is warranted with symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health. A rating of 30 percent is warranted with persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health. A rating of 10 percent is warranted with two or more of the symptoms for the 30 percent evaluation of less severity.

Hematemesis means vomiting of blood. See Dorland's Illustrated Medical Dictionary 842 (31st ed. 2007). Melena means the passing of dark-colored feces stained with blood pigments or with altered blood. Id. at 1142. Pyrosis means heartburn. Id. at 1586. Dysphagia means difficulty swallowing. See Merriam-Webster's Collegiate Dictionary, Eleventh Edition, 2007. 

The report of an April 2009 VA GERD Examination reveals the Veteran's complaint of symptoms that include dry mouth, burning chest pain, nausea, and a choking sensation. These would occur before and after eating each day. There was no dysphagia, vomiting, esophageal distress, heartburn,  pyrosis, or regurgitation. A history of mild melena episodes was noted. The Veteran had gained 10 pounds compared to his baseline. There was no significant weight loss or malnutrition.

An October 2010, VA GERD Examination reveals no history of nausea, vomiting, significant weight loss, anemia, or malnutrition. 

A February 21, 2013, VA Primary Care Note reveals a diagnosis of GERD with persistent symptoms. An EGD in 2009 was noted to reveal a hiatal hernia and esophagitis. There was no report of weight loss or dysphagia (VBMS record  10/08/2010 at 3). 

A January 2018 VA GERD Examination reveals that symptoms were persistent despite medication. Symptoms included pyrosis and reflux. There was no esophageal stricture, diverticulae, or other pertinent findings, complications, conditions, signs, or symptoms related to this condition.

After a review of all of the evidence, the Board finds that the criteria for any rating higher than 10 percent have not met. 

The Board notes that while the service-connected condition in this case is GERD, the January 2018 VA examiner stated that hiatal hernia and GERD have similar causes, and that the symptoms, and treatments for both are exactly the same. Therefore, Diagnostic Code 7346 (hiatal hernia) appears to be the most appropriate diagnostic code. 

The Board notes that the criteria for the next higher 30 percent rating are mainly stated in the conjunctive, "with," but include a subset of disjunctive criteria. See Melson v. Derwinski, 1 Vet. App. 334 (June 1991) (use of the conjunctive in a statutory provision meant that all of the conditions listed in the provision must be met); compare Johnson v. Brown, 7 Vet. App. 95 (1994) (only one disjunctive "or" requirement must be met in order for an increased rating to be assigned). All of the symptoms of (1) persistently recurrent epigastric distress, (2) dysphagia, (3) pyrosis, (4) regurgitation, (5) substernal or arm or shoulder pain, and (6) productive of considerable impairment of health, must be met to establish entitlement to a rating of 30 percent. 

For a 60 percent rating, the evidence must establish all of the criteria of (1) pain, (2) vomiting, (3) material weight loss, (4) hematemesis or melena, and (5) moderate anemia. 

However, the Board also acknowledges that entitlement can also be based on a finding that the criteria for the 30 percent are more nearly approximated than are those for the 10 percent criteria. See 38 C.F.R. § 4.7; Tatum v. Shinseki, 23 Vet. App. 152, 156 (2009).

Significant to the Board's finding are the overall effects on general health contemplated for the higher ratings under this code. For a 60 percent rating, there must be severe impairment of health caused by the disability. For a 30 percent rating, there must be considerable impairment of health caused by the disability. Therefore, even if there are more than 2 of the criteria for a higher rating, such as the 30 percent rating, it cannot be said that the criteria overall are more nearly approximated than are those for the 10 percent rating, if the evidence does not demonstrate considerable impairment of health resulting from the disability. Here, the Veteran's symptoms of pain and a history of mild melena, without symptoms such as material weight loss, malnutrition, hematemesis, anemia, dysphagia, or regurgitation, does not establish considerable impairment of health. Therefore, his symptoms do not more nearly approximate the criteria for the 30 percent rating, or any higher rating than those for the 10 percent rating. The Veteran's symptomatology is most accurately described as two or more of the symptoms for the 30 percent evaluation of less severity. 

Regarding the Veteran's testimony, noted in the Joint Motion, that his GERD symptoms include diarrhea, the VA examination reports have listed the symptoms attributable to GERD and diarrhea is not among them. 

In sum, the Board finds that the criteria for any higher rating are not met and are not more nearly approximated than those for the rating of 10 percent. In light of these findings, the Board concludes that an increased rating is not warranted for the Veteran's service-connected GERD. In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, as the preponderance of the evidence is against the claim, that doctrine is not applicable. See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record. See Doucette v. Shulkin, 28 Vet. App. 366, 371 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

Service Connection Claim

VA law provides that, for disability resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service, during a period of war, or other than a period of war, the United States will pay to any veteran thus disabled and who was discharged or released under conditions other than dishonorable from the period of service in which said injury or disease was incurred, or preexisting injury or disease was aggravated, compensation, except if the disability is a result of the veteran's own willful misconduct or abuse of alcohol or drugs. 38 U.S.C. §§ 1110, 1131 (West 2014). 

Entitlement to service connection on a direct basis requires (1) evidence of current nonservice-connected disability; (2) evidence of in-service incurrence or aggravation of disease or injury; and (3) evidence of a nexus between the in-service disease or injury and the current nonservice-connected disability. 38 C.F.R. § 3.303(a); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Service connection on a secondary basis requires (1) evidence of a current nonservice-connected disability; (2) evidence of a service-connected disability; and (3) evidence establishing that the service-connected disability caused or aggravated the current nonservice-connected disability. 38 C.F.R. § 3.310(a),(b); Wallin v. West, 11 Vet. App. 509, 512 (1998). 

For specific enumerated diseases designated as "chronic" there is a presumption that such chronic disease was incurred in or aggravated by service even though there is no evidence of such chronic disease during the period of service. In order for the presumption to attach, the disease must have become manifest to a degree of 10 percent or more within one year of separation from active duty. 38 U.S.C. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307(a)(3), 3.309(a). 

Presumptive service connection for the specified chronic diseases may alternatively be established by way of continuity of symptomatology under 38 C.F.R. § 3.303(b). However, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic in 38 C.F.R. § 3.309(a) Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service treatment records do not include any pertinent complaints, treatments, or diagnoses. A report of medical history completed by the Veteran on May 20, 1997, reveals no history of, or current, frequent or severe headaches. A report of medical examination performed on May 20, 1997, reveals normal findings for the head and neurological system. 

At service separation, a physical profile rating of P-1 was assigned. The P stands for physical capacity or stamina. This factor normally includes conditions of the nervous system and other organic defects and diseases that do not fall under other specific factors of the system. The number 1 indicates that an individual possesses a high level of medical fitness and, consequently, is medically fit for any military assignment. See 9-3(c)(1) Army Regulation 40-501, Change 35; Hanson v. Derwinski, 1 Vet. App. 512 (1991); Odiorne v. Principi, 3 Vet. App. 456, 457 (1992). 

A report of medical history completed by the Veteran on June 24, 1998, reveals the Veteran's account that he had no history of, or current, frequent or severe headaches. A report of medical examination performed on June 24, 1998, reveals normal clinical findings for the head and neurologic examination. A physical profile rating of P-1 was also assigned 

VA outpatient records show a complaint of headaches on July 23, 2009. Headaches primarily occurred when the Veteran was at work and under stress. The diagnosis was possible tension headaches, precipitated by stress. 

A March 10, 2010, VA Neurology Examination reveals a diagnosis of tension headaches. The examiner was unable to state whether headaches were at least as likely as not related to the service-connected PTSD. 

A January 2018 VA Examination reveals a history of headaches since late 1999 or 2000, approximately a year or so after leaving active military service. There was no prior history of head injury, meningitis, or encephalitis. 

The VA examiner stated that, given the lack of any supportive evidence, it is not likely that the Veteran's headaches were incurred in or caused by active military service. Regarding whether they are secondary to PTSD, the examiner stated essentially that he could not formulate an opinion without resort to speculation. The rationale was that there is not enough information about the time course of emergence of headaches and PTSD symptoms to formulate a rational opinion. The examiner noted in the report that, according to the Veteran, he was diagnosed with PTSD in 2007, but his headache symptoms emerged in 1998, shortly after he returned from the Persian Gulf region. The examiner noted that the Veteran suffers from untreated obstructive sleep apnea, which can cause or aggravate headaches, and that he should be reevaluated after optimal treatment of that condition. The examiner noted that the Veteran had been unable to tolerate the C-PAP mask and was not using it.

After a review of all of the evidence, the Board finds that the Veteran's headaches are not related to service or to any service-connected disability. 

Regarding whether there is a need for additional development to rule-out sleep apnea as a cause of headaches, the Board finds that no additional development is necessary. The Board notes that sleep apnea is not a service-connected disability. The VA examiner did not state or imply that ruling out sleep apnea as a cause for headaches would make PTSD any more or less likely to be a cause of headaches. Indeed, the examiner's reasoning, which relates solely to establishing the timing of the emergence of headaches and PTSD symptoms, is completely unrelated to sleep apnea. The Board also notes that the examiner's statement did not relate solely to an additional evaluation of sleep apnea, but to successful treatment of sleep apnea. In light of the Veteran's statement that he was not treating his sleep apnea, there is no indication that another examination would resolve the matter. 

The Board is aware that the basis for the Joint Motion in this case was that the March 2010 VA examiner did not adequately explain his inability to provide an opinion without resort to speculation. The Board finds that the January 2018 VA examiner provided an adequate explanation as to the reasons for his inability to provide a non-speculative opinion, noting that there is not enough information about the time course of emergence of headaches and PTSD symptoms to formulate a rational opinion. The examiner's reasoning does not indicate either that the examiner does not have adequate expertise to address the question, or that additional development would assist in determining these facts. See Jones v. Shinseki, 23 Vet. App. 382 (2010).

There is no medical opinion that purports to relate headaches to PTSD. The only evidence in favor of a relationship between headaches and PTSD comes from the Veteran's lay statements. The Board acknowledges its obligation to read the filings of this pro se claimant liberally. See Moody v. Principi, 360 F.3d 1306 (Fed. Cir. 2004); Szemraj v. Principi, 357 F.3d 1370 (Fed. Cir. 2004); and Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001) (each emphasizing that pro se filings must be read liberally). 

Generally, lay evidence is competent with regard to identification of a disease with unique and readily identifiable features which are capable of lay observation. See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007). A lay person may speak to etiology in some limited circumstances in which nexus is obvious merely through observation, such as sustaining a fall leading to a broken leg. See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). 

Lay persons may also provide competent evidence regarding a contemporaneous medical diagnosis or a description of symptoms in service which supports a later diagnosis by a medical professional. However, a lay person is not competent to provide evidence as to more complex medical questions, i.e., those which are not capable of lay observation. Lay statements are not competent evidence regarding diagnosis or etiology in such cases. See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever); Jandreau, at 1377, n. 4 ('sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer'); 38 C.F.R. § 3.159(a)(2). 

The Board finds that relating a disorder such as headaches, which has neurological and muscular components, to a psychiatric disorder, such as PTSD, is not the equivalent of relating a broken bone to a concurrent injury to the same body part (Jandreau, at 1377). Such an opinion requires specialized knowledge, and is not capable of lay observation. Accordingly, the Veteran's lay statements are not competent evidence of an etiologic relationship between the claimed headaches and his service-connected PTSD.

Regarding the incurrence of headaches shortly after service separation, headaches are not a presumptive chronic disease. See 38 C.F.R. § 3.307, 3.309. 

In sum, the Board finds that the Veteran's headaches are not related to service or to any service-connected disability. In light of these findings, the Board concludes that service connection for headaches is not warranted. In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, as the preponderance of the evidence is against the claim, that doctrine is not applicable. See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.



____________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals

ATTORNEY FOR THE BOARD	L. Cramp, Counsel

Department of Veterans Affairs


